DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 4, 2020 has been entered.
 
This application is the National Stage of International Application No. PCT/JP2015/081408, filed November 6, 2015, which claims benefit of priority to Japanese Application No. 2014-226682, filed November 7, 2014.


Withdrawal of Rejections:

	The rejection of claims 1-6 and 11-17 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Stankewicz et al., is withdrawn.



Maintenance/Modification of Rejections:

Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Choo et al. (US 2011/0171183; Published 2011 – Previously Presented). 
With regard to claims 1-3, Choo et al. teach a composition comprising cells differentiated from human induced pluripotent stem cells (iPSCs), the undifferentiated cells isolated using an antibody that binds to PODXL on the surface, which is reducing a content ratio of undifferentiated pluripotent stem cells based on the characteristics of the undifferentiated pluripotent stem cells, where complete removal of residual undifferentiated iPSCs from the differentiated cell population is ensured (Abs.; Para. 5, 31, 46-48, 54, 98).  Complete removal of 
Alternatively, it would have been obvious to one of ordinary skill in the art from the teachings of Choo et al. that it is desirable to provide a cell population comprising differentiated cells where all of the undifferentiated cells have been removed, which is a content ratio of undifferentiated iPSCs of 0%, because after the differentiation process is complete, it is beneficial to remove or destroy preferably all undifferentiated human iPSCs, as these undifferentiated cells can form undesirable teratomas (Para. 6, 99).  
With regard to claim 4, Choo et al. teach that human embryonic stem cells can alternatively be utilized in place of the human iPSCs (Para. 88, 92, 119). 
With regard to claims 6, and 14-16, it is noted that the limitation of claims 6, and 14-16, that “the content ratio of undifferentiated pluripotent stem cells is determined by undifferentiated cell marker analysis using flow cytometry,” is a functional limitation.  As the cell population as claimed is the same as, or obvious in view of, that taught by Choo et al. the cell population of Choo et al. would be capable of being utilized to determine the concentration of undifferentiated pluripotent stem cells by undifferentiated cell marker analysis using flow cytometry.  It is further noted that Choo et al. teach the use of flow cytometry (Para. 119, 146, 180, 275-277).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 5, 11-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Choo et al. (2011).
The teachings of Choo et al. as applied to claim 1 have been set forth above.  While Choo et al. teach a cell suspension including 2x105 cells per 10µl for flow cytometry analysis (Para. 275), and that an effective amount of the composition containing the differentiated cells may be administered to the patient to treat a number of conditions (Para. 238, 242, 246), it is not specifically taught that the cell population comprising the differentiated cells has a total cell number of 1 x104 or more.  
However, it would have been obvious to one of ordinary skill in the art to determine the amount of cells necessary in the cell population for administration to the patient to treat the desired condition (see Para. 238, 246).  It is noted that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the amount of cells present in the cell population, including to 1x104 or more, to administer an effective amount of the cells for treating the desired condition.
Additionally, it is noted that the limitation of claim 17, that “the content ratio of undifferentiated pluripotent stem cells is determined by undifferentiated cell marker analysis 
Therefore, it would have been obvious to one of ordinary skill in the art from the teachings of Choo et al. that the cell population includes a total number of cells optimized to include 1x104 or more (Claim 5, 11, 12, 13).  The cell population of Choo et al. would be capable of being utilized to determine the concentration of undifferentiated pluripotent stem cells by undifferentiated cell marker analysis using flow cytometry (Claim 17).  


Response to Arguments
	
Applicant urges that nowhere does Choo teach a cell population having 0.2% or fewer undifferentiated pluripotent stem cells obtained based on the characteristics of such cells, as presented in claim 1.  Additionally, the teachings of Choo would not enable a skilled artisan to produce a cell population that contains differentiated cells with 0.2% or fewer undifferentiated human pluripotent stem cells, as Choo does not define what “other agents” may be used, thus undue experimentation would be necessary to determine these other agents.  Further, Applicant asserts that in another publication by Choo et al., only mAb 84 was effective in killing undifferentiated stem cells, thus no other agents were successfully isolated by the research group of Choo et al.
see Para. 108), which are other agents that are capable of binding to other stem cell associated molecules.
Further with regard to “other agents,” it is noted that in the first sentence of para. 98, Choo et al. teach that the PODXL binding moiety is administer to the sample of cells “simultaneously or sequentially with a cytotoxic agent.” As such, a cytotoxic agent may also be considered an “other agent,” as recited in the following sentence. Choo et al. goes on to note in paragraph 99 that undifferentiated cells from the population may further be destroyed prior to transplantation to eliminate residual IPSCSs, thus increasing the success and safety of the graft by reducing the risk of teratoma formation.
Additionally, the use of, for example, mAb 84 is taught, which used alone provides a cell population that contains 2.5%, 7.6%, and 6.4% undifferentiated cells. It is noted that mAb 84 may be considered an “other agent” that is taught by Choo et al., and may be used in conjunction with the PODXL binding moiety, to achieve the expressly recited result of ensuring complete removal of residual IPSCs (see Kits of Para. 107 -108).
Lastly, it is noted that Choo et al. expressly teach that “complete remove of residual IPSCs” is ensured by the use of “one or more other agents that are capable of binding to other 
Thus, Choo et al. is still deemed to teach or render obvious the invention as currently claimed.


New Rejections:

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 11-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a cell population comprising differentiated cells without significantly more.  The claims recite a cell population comprising differentiated cells produced from undifferentiated pluripotent stem cells, where 0.2% or less of the population is in an undifferentiated state.  This judicial exception is not integrated into a practical application because only differentiated cells which are structurally the same as those found in nature, are claimed. The claims do not include 
It is noted that the 2019 Revised Patent Subject Matter Eligibility Guidance, published January 2019, is being followed and referred to in this rejection.
With regard to Step 1, the cell population as claimed in claims 1-6 and 11-17 is a composition of matter.
With regard to Step 2A, prong one, claim 1 encompasses a cell population comprising differentiated cells produced from human undifferentiated pluripotent stem cells, where 0.2% or less of the population is in an undifferentiated state, where characteristics of the undifferentiated pluripotent stem cells are used to provide the cell population.  The cell population comprising differentiated cells include cardiomyocytes, nerve cells, retinal cells (e.g., retinal pigment epithelial cells), blood (hematopoietic) cells, liver cells, pancreatic beta cells, renal cells, cartilage cells, reproductive cells, and the like (see Specification, Para. 15), which are natural cells.  The undifferentiated pluripotent stem cells include embryonic stem cells (see Specification, Para. 8; claim 4), which are natural cells.  The cell population comprising differentiated cells produced from human undifferentiated pluripotent stem cells by sorting based on the characteristics of the undifferentiated pluripotent stem cells, does not change the structure of the differentiated cells or undifferentiated pluripotent stem cells. As such, the claimed cell population is deemed to encompass natural cells, and is thus a natural product.
With regard to Step 2A, prong two, claim 1 does not recite any elements in addition to the differentiated cell population produced from human undifferentiated pluripotent stem cells by sorting based on characteristics of the undifferentiated pluripotent stem cells, where 0.2% or less 
With regard to Step 2B, claim 1 does not recite any elements in addition to the differentiated cell population produced from human undifferentiated pluripotent stem cells by sorting based on characteristics of the undifferentiated pluripotent stem cells, where 0.2% or less of the cell population contains the human undifferentiated pluripotent stem cells.  As noted, sorting based on the characteristics of the undifferentiated pluripotent stem cells, does not change the structure of the differentiated cells or undifferentiated pluripotent stem cells.  As such, the claim does not recite additional elements that alone or together amount to significantly more than the judicial exception itself.
With regard to dependent claims 2 and 3, it is noted that while induced pluripotent stem cells are cells reprogrammed back into a pluripotent state, the claimed cell population which contains 99.8% or greater differentiated cells, is structurally the same as those found in nature (e.g. cardiomyocytes).
With regard to dependent claims 2 and 4, it is noted that human embryonic stem cells are human pluripotent stem cells that are structurally the same as those found in nature.
With regard to dependent claims 5 and 11-13, these claim recites the number of cells in the cell population, where the number of cells in the cell population does not alter the natural structure of the cells.

Therefore, for the forgoing reasons claims 1-6 and 11-17 are not deemed to encompass patent eligible subject matter under 35 USC §101.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-6 and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the agent used to achieve the claimed content ratio of 0.2% or less undifferentiated PSCs in the cell population, the concentration of that agent, and the exposure time of the cell population to the agent, and the types of undifferentiated and differentiated cells.  
The only processes for reducing a content ratio of undifferentiated pluripotent stem cells to provide a differentiated cell population with 0.2% or less undifferentiated pluripotent stem see Examples 1-7; Figs. 3-10).  Otherwise, Applicant was not able to achieve the result of providing a cell population with 0.2% or less undifferentiated stem cells still present.  
It is noted that 1000 µg/ml of the anti-CD30 antibody-binding agent achieved the claimed ratio at 24, 48, and 72 hours of exposure, while 100 µg/ml and 500 µg/ml achieved this ratio only after 48 hours and 72 hours of exposure (see Fig. 3-5), and 50 µg/ml of the anti-CD30 antibody-binding agent achieved this ratio after 96 hours of exposure (Fig. 6).
Likewise, only 1, 5, or 10 µg/ml of BET inhibitor achieved the claimed ratio 96 hours after exposure (Ex. 7, Fig. 10).
Additionally, the process of producing the cell population by removing undifferentiated cells has only been shown to be effective with iPSCs as the undifferentiated pluripotent stem cells, and for the production of cardiomyocytes as the differentiated cell population (see Examples 1-7), and not for any other cell types.  
For the forgoing reasons, the noted elements including the agent used to achieve the claimed content ratio of 0.2% or less undifferentiated PSCs in the cell population, the concentration of that agent, and the exposure time of the cell population to the agent, and the types of undifferentiated and differentiated cells, are deemed to be essential to the invention as claimed.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori et al. (IDS; US 2009/0275132, Published 2009).
With regard to claims 1, 2, and 4, Hattori et al. teach a composition comprising cardiomyocytes differentiated from embryonic stem cells (ESCs), which are pluripotent stem cells, the content ratio of undifferentiated ESCs reduced based on the characteristics of the ESCs that remain in an undifferentiated state, wherein the proportion of cardiomyocytes in the composition is 99.8% (Example 9, Para. 120-123; Table 1), which is fully encompassed within a content ratio of undifferentiated pluripotent stem cells of 0.2% or less.  
While the ESCs utilized in Example 9 are mouse ESCs, Hattori et al. further teach that cardiomyocytes appear 10 days from the start of differentiation induction of human ESCs (Para. 59, p. 4, Line 9-13).  Therefore, it would have been obvious to one of ordinary skill in the art to that the cell population comprising cardiomyocytes can be produced as taught by Hattori et al. using human ESCs.  The use of human ESCs amounts to the simple substitution of one known type of mammalian ESC for another, and would be expected to likewise provide a cardiomyocyte population as taught.  
claim 3, Hattori et al. teach that the pluripotent stem cells can alternatively be induced pluripotent stem cells (iPSCs) (Para. 59). 
With regard to claims 5 and 11-13, Hattori et al. further teach in Example 9, that 75 mouse ESCs per one embryoid body are cultured as cell masses to produce the cardiomyocytes (Para. 121, Line 1-3).  While it is not specifically taught that the total number of cells in the cell population is 1 x 104 or more, it would have been routine for one of ordinary skill in the art to determine the number of cells desired in the cell population, and produce the desired amount for an intended end use.  It is noted that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the amount of cells present in the cell population, including to 1x104 or more, to provide an effective amount of the cells for the desired end use.
With regard to claims 6 and 14-17, it is noted that the limitation of claims 6, and 14-16, that “the content ratio of undifferentiated pluripotent stem cells is determined by undifferentiated cell marker analysis using flow cytometry,” is a functional limitation.  As the cell population as claimed is obvious in view of Hattori et al., the cell population of Hattori et al. would be capable of being utilized to determine the concentration of undifferentiated pluripotent stem cells by undifferentiated cell marker analysis using flow cytometry.  


Conclusion

No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274.  The examiner can normally be reached on Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653